Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 1 of 22 Page ID #:378




   1 Jeffrey M. Fisher (State Bar No. 155284)
     jfisher@fbm.com
   2 Sushila Chanana (State Bar No. 254100)
   3 schanana@fbm.com
     Julia F. Kropp (State Bar No. 298363)
   4 jkropp@fbm.com
     Nadia C. Arid (State Bar No. 312626)
   5 narid@fbm.com
     Farella Braun + Martel LLP
   6 235 Montgomery Street, 17th Floor
   7 San Francisco, California 94104
     Telephone: (415) 954-4400
   8 Facsimile: (415) 954-4480
   9 Attorneys for Defendants and Counter-
     Claimants Toyota Motor Sales, U.S.A.,
  10 Inc. and Toyota Motor Corporation
  11 Roland Tong (State Bar No. 216836)
  12 rjt@manningllp.com
     Manning & Kass Ellrod, Ramirez, Trester LLP
  13 19800 MacArthur Blvd, Suite 900
     Irvine, California 92612
  14 Telephone: (949) 440-6690
     Facsimile: (949) 474-6991
  15
     Attorneys for Plaintiff and Counter-
  16 Defendant Richard Rentrop, d/b/a TVD
     Vinyl Decals
  17
  18                     UNITED STATES DISTRICT COURT
  19           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

  20 RICHARD RENTROP, d/b/a TVD                 Case No. 8:19-cv-01796 JLS-DFM
     VINYL DECALS,
  21                                            STIPULATED PROTECTIVE
  22          Plaintiff,                        ORDER
  23         vs.                                The Hon. Josephine L. Staton
  24 TOYOTA MOTOR SALES, USA,
  25 INC. and TOYOTA MOTOR
     CORPORATION,
  26
                Defendants.
  27
  28 AND RELATED COUNTERCLAIMS.

       STIPULATED PROTECTIVE ORDER                                             38001\13619237.1
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 2 of 22 Page ID #:379




   1 1.      PURPOSES AND LIMITATIONS
   2         Disclosure and discovery activity in this action are likely to involve
   3 production of confidential, proprietary, or private information for which special
   4 protection from public disclosure and from use for any purpose other than
   5 prosecuting this litigation may be warranted. This Order does not confer blanket
   6 protections on all disclosures or responses to discovery and the protection it affords
   7 from public disclosure and use extends only to the limited information or items that
   8 are entitled to confidential treatment under the applicable legal principles. As set
   9 forth in Section 13.4 below, this Protective Order does not entitle the Parties to file
  10 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  11 that must be followed and the standards that will be applied when a party seeks
  12 permission from the court to file material under seal.
  13         1.1    Good Cause Statement. This Action is likely to involve personally
  14 identifiable information, trade secrets, customer and pricing lists and other valuable
  15 research, development, commercial, financial, technical, and/or proprietary
  16 information for which special protection from public disclosure and from use for
  17 any purpose other than prosecution of this Action is warranted. Such confidential
  18 and proprietary materials and information consist of, among other things, personally
  19 identifiable information, confidential business or financial information, information
  20 regarding confidential business practices, or other confidential research,
  21 development, or commercial information (including information implicating privacy
  22 rights of third parties), information otherwise generally unavailable to the public, or
  23 which may be privileged or otherwise protected from disclosure under state or
  24 federal statutes, court rules, case decisions, or common law. Accordingly, to
  25 expedite the flow of information, to facilitate the prompt resolution of disputes over
  26 confidentiality of discovery materials, to adequately protect information the parties
  27 are entitled to keep confidential, to ensure that the parties are permitted reasonable
  28 necessary uses of such material in preparation for and in the conduct of trial, to

                                                                                      38001\13619237.1
       STIPULATED PROTECTIVE ORDER                1
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 3 of 22 Page ID #:380




   1 address their handling at the end of the litigation, and serve the ends of justice, a
   2 protective order for such information is justified in this matter. It is the intent of the
   3 parties that information will not be designated as confidential for tactical reasons
   4 and that nothing be so designated without a good faith belief that it has been
   5 maintained in a confidential, non-public manner, and there is good cause why it
   6 should not be part of the public record of this case.
   7 2.      DEFINITIONS
   8         2.1    Challenging Party: a Party or Non-Party that challenges the
   9 designation of information or items under this Order.
  10         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
  11 how it is generated, stored or maintained) or tangible things that qualify for
  12 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  13 the Good Cause Statement Section 1.1.
  14         2.3    Counsel (without qualifier): Outside Counsel of Record and House
  15 Counsel (as well as their support staff).
  16         2.4    Designated House Counsel: House Counsel who seek access to
  17 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  18 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” information in this
  19 matter.
  20         2.5    Designating Party: a Party or Non-Party that designates information or
  21 items that it produces in disclosures or in responses to discovery as
  22 “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES
  23 ONLY.”
  24         2.6    Disclosure or Discovery Material: all items or information, regardless
  25 of the medium or manner in which it is generated, stored, or maintained (including,
  26 among other things, testimony, transcripts, and tangible things), that are produced or
  27 generated in disclosures or responses to discovery in this matter.
  28         2.7    Expert: a person with specialized knowledge or experience in a matter

                                                                                     38001\13619237.1
       STIPULATED PROTECTIVE ORDER                 2
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 4 of 22 Page ID #:381




   1 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
   2 as an expert witness or as a consultant in this action, (2) is not a past or current
   3 employee of a Party or of a Party's competitor, and (3) at the time of retention, is not
   4 anticipated to become an employee of a Party or of a Party's competitor.
   5         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   6 Information or Items: extremely sensitive “Confidential Information or Items,”
   7 disclosure of which to another Party or Non-Party would create a substantial risk of
   8 serious harm that could not be avoided by less restrictive means. The designation of
   9 any document or information as “HIGHLY CONFIDENTIAL-ATTORNEYS’
  10 EYES ONLY” shall only be made by an attorney reviewing the material, and shall
  11 constitute a certification by the attorney that he or she in good faith believes the
  12 material deserves this heightened level of protection.
  13         2.9    House Counsel: attorneys who are employees of a party to this action.
  14 House Counsel does not include Outside Counsel of Record or any other outside
  15 counsel.
  16         2.10 Non-Party: any natural person, partnership, corporation, association, or
  17 other legal entity not named as a Party to this action.
  18         2.11 Outside Counsel of Record: attorneys who are not employees of a
  19 party to this action but are retained to represent or advise a party to this action and
  20 have appeared in this action on behalf of that party or are affiliated with a law firm
  21 which has appeared on behalf of that party.
  22         2.12 Party: any party to this action, including all of its officers, directors,
  23 employees, consultants, retained experts, and Outside Counsel of Record (and their
  24 support staffs).
  25         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  26 Discovery Material in this action.
  27         2.14 Professional Vendors: persons or entities that are under a duty of
  28 confidentiality and whose professional responsibilities are to provide litigation

                                                                                    38001\13619237.1
       STIPULATED PROTECTIVE ORDER                3
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 5 of 22 Page ID #:382




   1 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   2 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   3 and their employees and subcontractors.
   4         2.15 Protected Material: any Disclosure or Discovery Material that is
   5 designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
   6 ATTORNEYS’ EYES ONLY”
   7         2.16 Receiving Party: a Party that receives Disclosure or Discovery
   8 Material from a Producing Party.
   9 3.      SCOPE
  10         The protections conferred by this Order cover not only Protected Material (as
  11 defined above), but also (1) any information copied or extracted from Protected
  12 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  13 and (3) any testimony, conversations, or presentations by Parties or their Counsel
  14 that might reveal Protected Material. However, the protections conferred by this
  15 Order do not cover the following information: (a) any information that is in the
  16 public domain at the time of disclosure to a Receiving Party or becomes part of the
  17 public domain after its disclosure to a Receiving Party as a result of publication not
  18 involving a violation of this Order, including becoming part of the public record
  19 through trial or otherwise; and (b) any information known to the Receiving Party
  20 prior to the disclosure or obtained by the Receiving Party after the disclosure from a
  21 source who obtained the information lawfully and under no obligation of
  22 confidentiality to the Designating Party. Any use of Protected Material at trial shall
  23 be governed by a separate agreement or order.
  24 4.      DURATION
  25         Even after final disposition of this litigation, the confidentiality obligations
  26 imposed by this Order shall remain in effect until a Designating Party agrees
  27 otherwise in writing or a court order otherwise directs. Final disposition shall be
  28 deemed to be the later of (1) dismissal of all claims and defenses in this action, with

                                                                                     38001\13619237.1
       STIPULATED PROTECTIVE ORDER                 4
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 6 of 22 Page ID #:383




   1 or without prejudice; and (2) final judgment herein after the completion and
   2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   3 including the time limits for filing any motions or applications for extension of time
   4 pursuant to applicable law.
   5 5.      DESIGNATING PROTECTED MATERIAL
   6         5.1    Manner and Timing of Designations. Except as otherwise provided in
   7 this Order (see, e.g., second paragraph of section 5.1(a) below), or as otherwise
   8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   9 under this Order must be clearly so designated before the material is disclosed or
  10 produced.
  11         Designation in conformity with this Order requires:
  12         (a)    for information in documentary form (e.g., paper or electronic
  13 documents, but excluding transcripts of depositions or other pretrial or trial
  14 proceedings), that the Producing Party affix the legend “CONFIDENTIAL,” or
  15 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
  16 contains protected material. If only a portion or portions of the material on a page
  17 qualifies for protection, the Producing Party also must clearly identify the protected
  18 portion(s) (e.g., by making appropriate markings in the margins) and must specify,
  19 for each portion, the level of protection being asserted.
  20         A Party or Non-Party that makes original documents or materials available for
  21 inspection need not designate them for protection until after the inspecting Party has
  22 indicated which material it would like copied and produced. During the inspection
  23 and before the designation, all of the material made available for inspection shall be
  24 deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
  25 inspecting Party has identified the documents it wants copied and produced, the
  26 Producing Party must determine which documents, or portions thereof, qualify for
  27 protection under this Order. Then, before producing the specified documents, the
  28 Producing Party must affix the appropriate legend (“CONFIDENTIAL,” or

                                                                                   38001\13619237.1
       STIPULATED PROTECTIVE ORDER               5
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 7 of 22 Page ID #:384




   1 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that
   2 contains Protected Material. If only a portion or portions of the material on a page
   3 qualifies for protection, the Producing Party also must clearly identify the protected
   4 portion(s) (e.g., by making appropriate markings in the margins) and must specify,
   5 for each portion, the level of protection being asserted.
   6         (b)    for testimony given in deposition or in other pretrial or trial
   7 proceedings, that unless all Parties agree on the record at the time the testimony is
   8 taken, all testimony taken in this action shall be treated as “HIGHLY
   9 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” for a period of 30 days after the
  10 final transcript of the testimony become available. Within that time period, a
  11 Designating Party may serve a notice on the other party specifying which portions
  12 of the testimony it is designating as “CONFIDENTIAL” or “HIGHLY
  13 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If a Party does not serve a
  14 notice designating portions of the transcript as “CONFIDENTIAL” or “HIGHLY
  15 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” within the 30 day period it is
  16 understood that the Party does not contend that the transcript contains any Protected
  17 Material.
  18         Parties shall give the other parties notice if they reasonably expect a
  19 deposition, hearing, or other proceeding to include Protected Material so that the
  20 other parties can ensure that only authorized individuals who have signed the
  21 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
  22 proceedings. The use of a document as an exhibit at a deposition shall not in any
  23 way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  24 ATTORNEYS’ EYES ONLY.”
  25         Following the designation of Protected Material set forth in the first paragraph
  26 of Section 5.1(b), the Designating Party[ies] shall ensure that transcripts containing
  27 Protected Material be marked with an obvious legend on the title page that the
  28 transcript contains Protected Material, and the title page shall be followed by a list

                                                                                       38001\13619237.1
       STIPULATED PROTECTIVE ORDER                 6
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 8 of 22 Page ID #:385




   1 of all pages (including line numbers as appropriate) that have been designated as
   2 Protected Material and the level of protection being asserted by the Designating
   3 Party. The Designating Party[ies] shall inform the court reporter of these
   4 requirements. Any transcript that is prepared before the expiration of a 30-day
   5 period for specific designations shall be treated during that period as if it had been
   6 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
   7 entirety unless otherwise agreed. After the expiration of that period, the transcript
   8 shall be treated only as actually designated.
   9         (c)    for information produced in some form other than documentary and for
  10 any other tangible items, that the Producing Party affix in a prominent place on the
  11 exterior of the container or containers in which the information or item is stored the
  12 legend “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  13 EYES ONLY.” If only a portion or portions of the information or item warrant
  14 protection, the Producing Party, to the extent practicable, shall identify the protected
  15 portion(s) and specify the level of protection being asserted. This section also
  16 applies to production of electronic information and/or data, which may be
  17 designated by marking the physical media in which the electronic information
  18 and/or data is contained with the legend “CONFIDENTIAL” or “HIGHLY
  19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as appropriate.
  20         5.2    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  21 failure to designate qualified information or items does not, standing alone, waive
  22 the Designating Party’s right to secure protection under this Order for such material.
  23 Upon timely correction of a designation, the Receiving Party must make reasonable
  24 efforts to assure that the material is treated in accordance with the provisions of this
  25 Order.
  26 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  27         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  28 designation of confidentiality at any time. Unless a prompt challenge to a

                                                                                   38001\13619237.1
       STIPULATED PROTECTIVE ORDER                7
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 9 of 22 Page ID #:386




   1 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
   2 substantial unfairness, unnecessary economic burdens, or a significant disruption or
   3 delay of the litigation, a Party does not waive its right to challenge a confidentiality
   4 designation by electing not to mount a challenge promptly after the original
   5 designation is disclosed.
   6         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   7 resolution process by providing written notice of each designation it is challenging
   8 and describing the basis for each challenge. To avoid ambiguity as to whether a
   9 challenge has been made, the written notice must recite that the challenge to
  10 confidentiality is being made in accordance with this specific paragraph of the
  11 Protective Order. The parties shall attempt to resolve each challenge in good faith
  12 and must begin the process by conferring directly (in voice to voice dialogue; other
  13 forms of communication are not sufficient) within 14 days of the date of service of
  14 notice. In conferring, the Challenging Party must explain the basis for its belief that
  15 the confidentiality designation was not proper and must give the Designating Party
  16 an opportunity to review the designated material, to reconsider the circumstances,
  17 and, if no change in designation is offered, to explain the basis for the chosen
  18 designation. A Challenging Party may proceed to the next stage of the challenge
  19 process only if it has engaged in this meet and confer process first or establishes that
  20 the Designating Party is unwilling to participate in the meet and confer process in a
  21 timely manner.
  22         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
  23 court intervention, the Designating Party shall file and serve a motion to retain
  24 confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
  25 79-5, if applicable) within 21 days of the initial notice of challenge or within 14
  26 days of the parties agreeing that the meet and confer process will not resolve their
  27 dispute, whichever is earlier. Each such motion must be accompanied by a
  28 competent declaration affirming that the movant has complied with the meet and

                                                                                    38001\13619237.1
       STIPULATED PROTECTIVE ORDER                8
       Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 10 of 22 Page ID #:387




    1 confer requirements imposed in the preceding paragraph. Failure by the
    2 Designating Party to make such a motion including the required declaration within
    3 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
    4 designation for each challenged designation. In addition, the Challenging Party may
    5 file a motion challenging a confidentiality designation at any time if there is good
    6 cause for doing so, including a challenge to the designation of a deposition transcript
    7 or any portions thereof. Any motion brought pursuant to this provision must be
    8 accompanied by a competent declaration affirming that the movant has complied
    9 with the meet and confer requirements imposed by the preceding paragraph.
   10         The burden of persuasion in any such challenge proceeding shall be on the
   11 Designating Party. Frivolous challenges and those made for an improper purpose
   12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   13 expose the Challenging Party to sanctions. Unless the Designating Party has waived
   14 the confidentiality designation by failing to file a motion to retain confidentiality as
   15 described above, all parties shall continue to afford the material in question the level
   16 of protection to which it is entitled under the Producing Party’s designation until the
   17 court rules on the challenge.
   18 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   20 disclosed or produced by another Party or by a Non-Party in connection with this
   21 case only for prosecuting, defending, or attempting to settle this litigation. Such
   22 Protected Material may be disclosed only to the categories of persons and under the
   23 conditions described in this Order. When the litigation has been terminated, a
   24 Receiving Party must comply with the provisions of Section 14 below (FINAL
   25 DISPOSITION).
   26         Protected Material must be stored and maintained by a Receiving Party at a
   27 location and in a secure manner that ensures that access is limited to the persons
   28 authorized under this Order.

                                                                                    38001\13619237.1
        STIPULATED PROTECTIVE ORDER                9
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 11 of 22 Page ID #:388




    1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    2 otherwise ordered by the court or permitted in writing by the Designating Party, a
    3 Receiving Party may disclose any information or item designated
    4 “CONFIDENTIAL” only to:
    5         (a)    the Receiving Party’s Outside Counsel of Record in this action, as well
    6 as employees of said Outside Counsel of Record;
    7         (b)    Designated House Counsel of the Receiving Party;
    8         (c)    Experts (as defined in this Order) of the Receiving Party (1) to whom
    9 disclosure is reasonably necessary for this litigation, (2) who have signed the
   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom
   11 the procedures set forth in paragraph 7.4(a), below, have been followed, and their
   12 clerical or support staff who are under a duty of confidentiality;
   13         (d)    the court and its personnel;
   14         (e)    court reporters and their staff;
   15         (f)    professional jury or trial consultants (including mock jurors) (1) to
   16 whom disclosure is reasonably necessary for this litigation and (2) who have signed
   17 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18         (g)    Professional Vendors (1) to whom disclosure is reasonably necessary
   19 for this litigation and (2) who have signed the “Acknowledgment and Agreement to
   20 Be Bound” (Exhibit A);
   21         (h)    during their depositions, witnesses in the action for the Designating
   22 Party or Producing Party with knowledge about the Confidential Information or
   23 Items. Pages of transcribed deposition testimony or exhibits to depositions that
   24 reveal Protected Material must be separately bound by the court reporter and may
   25 not be disclosed to anyone except as permitted under this Protective Order;
   26         (i)    the author or recipient of a document containing the information or a
   27 custodian or other person who otherwise lawfully possessed or knew the
   28 information; and

                                                                                     38001\13619237.1
        STIPULATED PROTECTIVE ORDER                 10
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 12 of 22 Page ID #:389




    1          (j)   any other person with the prior written consent of the Designating
    2 Party.
    3          7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    4 ONLY” and Information or Items. Unless otherwise ordered by the court or
    5 permitted in writing by the Designating Party, a Receiving Party may disclose any
    6 information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
    7 EYES ONLY” only to:
    8          (a)   the Receiving Party’s Outside Counsel of Record in this action, as well
    9 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   10 to disclose the information for this litigation;
   11          (b)   Designated House Counsel of the Receiving Party;
   12          (c)   Experts of the Receiving Party (1) to whom disclosure is reasonably
   13 necessary for this litigation, (2) who have signed the “Acknowledgment and
   14 Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
   15 paragraph 7.4(a)(2), below, have been followed, and their clerical or support staff
   16 who are under a duty of confidentiality;
   17          (d)   the court and its personnel;
   18          (e)   court reporters and their staff (1) to whom disclosure is reasonably
   19 necessary for this litigation and (2) who have signed the “Acknowledgment and
   20 Agreement to Be Bound” (Exhibit A);
   21          (f)   professional jury or trial consultants (including mock jurors) (1) to
   22 whom disclosure is reasonably necessary for this litigation and (2) who have signed
   23 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   24          (g)   Professional Vendors (1) to whom disclosure is reasonably necessary
   25 for this litigation and (2) who have signed the “Acknowledgment and Agreement to
   26 Be Bound” (Exhibit A);
   27          (h)   during their depositions, witnesses in the action for the Designating
   28 Party or the Producing Party (not the Receiving Party); Pages of transcribed

                                                                                     38001\13619237.1
        STIPULATED PROTECTIVE ORDER                 11
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 13 of 22 Page ID #:390




    1 deposition testimony or exhibits to depositions that reveal Protected Material must
    2 be separately bound by the court reporter and may not be disclosed to anyone except
    3 as permitted under this Protective Order;
    4          (i)   the author or recipient of a document containing the information or a
    5 custodian or other person who otherwise possessed or knew the information; and
    6          (j)   any other person with the prior written consent of the Designating
    7 Party.
    8          7.4   Procedures for Approving or Objecting to Disclosure of Protected
    9 Material.
   10          (a) Unless otherwise ordered by the court or agreed to in writing by the
   11 Designating Party, a Party that seeks to disclose to an Expert (as defined in this
   12 Order) any information or item that has been designated “CONFIDENTIAL” or
   13 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to
   14 paragraph 7.2(c) or 7.3 first must make a written request to the Designating Party
   15 that (1) identifies the general categories of “CONFIDENTIAL” or “HIGHLY
   16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving
   17 Party seeks permission to disclose to the Expert, (2) sets forth the full name of the
   18 Expert and the city and state of his or her primary residence, (3) attaches a copy of
   19 the Expert’s current resume, (4) identifies the Expert’s current employer(s),
   20 (5) identifies each person or entity from whom the Expert has received
   21 compensation or funding for work in his or her areas of expertise or to whom the
   22 expert has provided professional services, including in connection with a litigation,
   23 at any time during the preceding five years,1 and (6) identifies (by name and number
   24 of the case) any litigation in connection with which the Expert has offered expert
   25
   26   1
        If the Expert believes any of this information is subject to a confidentiality
      obligation to a third-party, then the Expert should provide whatever information
   27 the Expert believes can be disclosed without violating any confidentiality
   28 agreements, and the Party seeking to disclose to the Expert shall be available to
      meet and confer with the Designating Party regarding any such engagement.
                                                                                   38001\13619237.1
        STIPULATED PROTECTIVE ORDER               12
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 14 of 22 Page ID #:391




    1 testimony, including through a declaration, report, or testimony at a deposition or
    2 trial, during the preceding five years.
    3         (b) A Party that makes a request and provides the information specified in the
    4 preceding respective paragraphs may disclose the subject Protected Material to the
    5 identified Expert unless, within 7 days of delivering the request, the Party receives a
    6 written objection from the Designating Party. Any such objection must set forth in
    7 detail the grounds on which it is based.
    8         (c) A Party that receives a timely written objection must meet and confer
    9 with the Designating Party (through direct voice to voice dialogue) to try to resolve
   10 the matter by agreement within seven days of the written objection. If no agreement
   11 is reached, the Party seeking to make the disclosure to the Expert may file a motion
   12 as provided in Civil Local Rule 37 (and in compliance with Civil Local Rule 79-5, if
   13 applicable) seeking permission from the court to do so. Any such motion must
   14 describe the circumstances with specificity, set forth in detail the reasons why
   15 disclosure to the Expert is reasonably necessary, assess the risk of harm that the
   16 disclosure would entail, and suggest any additional means that could be used to
   17 reduce that risk. In addition, any such motion must be accompanied by a competent
   18 declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
   19 the extent and the content of the meet and confer discussions) and setting forth the
   20 reasons advanced by the Designating Party for its refusal to approve the disclosure.
   21         In any such proceeding, the Party opposing disclosure to the Expert shall bear
   22 the burden of proving that the risk of harm that the disclosure would entail (under
   23 the safeguards proposed) outweighs the Receiving Party’s need to disclose the
   24 Protected Material to its Expert.
   25 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   26 IN OTHER LITIGATION
   27         If a Party is served with a subpoena or a court order issued in other litigation
   28 that compels disclosure of any information or items designated in this action as

                                                                                     38001\13619237.1
        STIPULATED PROTECTIVE ORDER               13
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 15 of 22 Page ID #:392




    1 “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    2 ONLY” that Party must:
    3         (a)    promptly notify in writing the Designating Party. Such notification
    4 shall include a copy of the subpoena or court order;
    5         (b)    promptly notify in writing the party who caused the subpoena or order
    6 to issue in the other litigation that some or all of the material covered by the
    7 subpoena or order is subject to this Protective Order. Such notification shall include
    8 a copy of this Protective Order; and
    9         (c)    cooperate with respect to all reasonable procedures sought to be
   10 pursued by the Designating Party whose Protected Material may be affected.
   11         If the Designating Party timely seeks a protective order, the Party served with
   12 the subpoena or court order shall not produce any information designated in this
   13 action as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   14 EYES ONLY” before a determination by the court from which the subpoena or
   15 order issued, unless the Party has obtained the Designating Party’s permission. The
   16 Designating Party shall bear the burden and expense of seeking protection in that
   17 court of its confidential material – and nothing in these provisions should be
   18 construed as authorizing or encouraging a Receiving Party in this action to disobey a
   19 lawful directive from another court.
   20 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   21 PRODUCED IN THIS LITIGATION
   22         (a)    The terms of this Order are applicable to information produced by a
   23 Non-Party in this action and designated as “CONFIDENTIAL,” or “HIGHLY
   24 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
   25 Non-Parties in connection with this litigation is protected by the remedies and relief
   26 provided by this Order. Nothing in these provisions should be construed as
   27 prohibiting a Non-Party from seeking additional protections.
   28         (b)    In the event that a Party is required, by a valid discovery request, to

                                                                                      38001\13619237.1
        STIPULATED PROTECTIVE ORDER                14
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 16 of 22 Page ID #:393




    1 produce a Non-Party’s confidential information in its possession, and the Party is
    2 subject to an agreement with the Non-Party not to produce the Non-Party’s
    3 confidential information, then the Party shall:
    4                1.     promptly notify in writing the Requesting Party and the Non-
    5         Party that some or all of the information requested is subject to a
    6         confidentiality agreement with a Non-Party;
    7                2.     promptly provide the Non-Party with a copy of the Protective
    8         Order in this litigation, the relevant discovery request(s), and a reasonably
    9         specific description of the information requested; and
   10                3.     make the information requested available for inspection by the
   11         Non-Party.
   12         (c)    If the Non-Party fails to object or seek a protective order from this
   13 court within 14 days of receiving the notice and accompanying information, the
   14 Receiving Party may produce the Non-Party’s confidential information responsive
   15 to the discovery request. If the Non-Party timely seeks a protective order, the
   16 Receiving Party shall not produce any information in its possession or control that is
   17 subject to the confidentiality agreement with the Non-Party before a determination
   18 by the court. Absent a court order to the contrary, the Non-Party shall bear the
   19 burden and expense of seeking protection in this court of its Protected Material.
   20 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   22 Protected Material to any person or in any circumstance not authorized under this
   23 Protective Order, the Receiving Party must immediately (a) notify in writing the
   24 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   25 all unauthorized copies of the Protected Material, (c) inform the person or persons to
   26 whom unauthorized disclosures were made of all the terms of this Order, and
   27 (d) request such person or persons to execute the “Acknowledgment and Agreement
   28 to Be Bound” that is attached hereto as Exhibit A.

                                                                                     38001\13619237.1
        STIPULATED PROTECTIVE ORDER                15
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 17 of 22 Page ID #:394




    1 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    2 PROTECTED MATERIAL
    3         (a)    No Waiver. If a Producing Party discloses Information in connection
    4 with this action that the Producing Party thereafter claims to be privileged or
    5 protected by the attorney-client privilege or work product protection (“Protected
    6 Information”), the disclosure of that Protected Information will not constitute or be
    7 deemed a waiver or forfeiture—in this or any other action—of any claim of
    8 privilege or work product protection that the Producing Party would otherwise be
    9 entitled to assert with respect to the Protected Information and its subject matter.
   10                1.     Full Protection. This Protective Order protects any disclosure of
   11         Protected Information, whether that disclosure is inadvertent or otherwise.
   12                2.     Degree of Care. Each party is entitled to decide, in its sole
   13         discretion, the appropriate degree of care to exercise in reviewing materials
   14         for privilege. Irrespective of the care that is actually exercised in reviewing
   15         materials for privilege, the Court hereby orders that disclosure of Protected
   16         Information in discovery conducted in this action shall not waive any claim of
   17         privilege or work product protection that the Producing Party would
   18         otherwise be entitled to assert with respect to the Protected Information and
   19         its subject matter.
   20                3.     Notification. A Producing Party must notify the Receiving
   21         Party, in writing, that it has disclosed that Protected Information without
   22         intending a waiver by the disclosure. Upon receipt of such notification, the
   23         Receiving Party shall immediately take all reasonable steps to destroy or
   24         return all copies, electronic or otherwise, of such document or other
   25         information, and shall provide a written certification that it will cease further
   26         review, dissemination, and use of the Protected Information.
   27                4.     Maximum Protections. This Protective Order shall be
   28         interpreted to provide the maximum protection allowed to the Producing
                                                                                      38001\13619237.1
        STIPULATED PROTECTIVE ORDER                16
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 18 of 22 Page ID #:395




    1          Party by Federal Rule of Evidence 502(d). The provisions of Federal Rule of
    2          Evidence 502(b)(2) are inapplicable to the production of Protected
    3          Information under this Protective Order. However, if for any reason the
    4          Court finds that this Section is inapplicable to Protected Information, then
    5          Rule 502(b) will apply in its absence.
    6 12.      MISCELLANEOUS
    7          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    8 person to seek its modification by the court in the future.
    9          12.2 Right to Assert Other Objections. No Party waives any right it
   10 otherwise would have to object to disclosing or producing any information or item
   11 on any ground not addressed in this Protective Order. Similarly, no Party waives
   12 any right to object on any ground to use in evidence of any of the material covered
   13 by this Protective Order.
   14          12.3 Export Control. Disclosure of Protected Material shall be subject to all
   15 applicable laws and regulations relating to the export of technical data contained in
   16 such Protected Material, including the release of such technical data to foreign
   17 persons or nationals in the United States or elsewhere. The Producing Party shall be
   18 responsible for identifying any such controlled technical data, and the Receiving
   19 Party shall take measures necessary to ensure compliance.
   20          12.4 Filing Protected Material. Without written permission from the
   21 Designating Party or a court order secured after appropriate notice to all interested
   22 persons, a Party may not file in the public record in this action any Protected
   23 Material. A Party that seeks to file under seal any Protected Material must comply
   24 with Civil Local Rule 79-5. Protected Material may only be filed under seal
   25 pursuant to a court order authorizing the sealing of the specific Protected Material at
   26 issue.
   27 13.      FINAL DISPOSITION
   28          Within 60 days after the final disposition of this action, as defined in
                                                                                      38001\13619237.1
        STIPULATED PROTECTIVE ORDER                 17
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 19 of 22 Page ID #:396




    1 paragraph 4, each Receiving Party must use reasonable efforts to return all Protected
    2 Material to the Producing Party or destroy such material. As used in this
    3 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    4 summaries, and any other format reproducing or capturing any of the Protected
    5 Material. Whether the Protected Material is returned or destroyed, the Receiving
    6 Party must submit a written certification to the Producing Party (and, if not the same
    7 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    8 (by category, where appropriate) all the Protected Material that was returned or
    9 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   10 abstracts, compilations, summaries or any other format reproducing or capturing any
   11 of the Protected Material. “Reasonable efforts” shall not require the return or
   12 destruction of Protected Material that (i) is stored on backup storage media made in
   13 accordance with regular data backup procedures for disaster recovery purposes,
   14 (ii) is located in the email archive system or archived electronic files of departed
   15 employees, or (iii) is subject to legal hold obligations. Backup storage media will
   16 not be restored for purposes of returning or certifying destruction of Protected
   17 Material, but such retained information shall continue to be treated in accordance
   18 with this Protective Order.
   19         Notwithstanding this provision, Outside Counsel of Record are entitled to
   20 retain archival copies of all pleadings, motion papers, written discovery, trial,
   21 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   22 and trial exhibits, expert reports, attorney work product, and consultant and expert
   23 work product, even if such materials contain Protected Material. Any such archival
   24 copies that contain or constitute Protected Material remain subject to this Protective
   25 Order as set forth in Section 4 (DURATION). Outside Counsel of Record may use
   26 his or her work product in subsequent litigation, provided that its use does not
   27 disclose or use Protected Material.
   28

                                                                                    38001\13619237.1
        STIPULATED PROTECTIVE ORDER               18
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 20 of 22 Page ID #:397




    1 14.     VIOLATION
    2         Any violation of this Order may be punished by appropriate measures
    3 including, without limitation, contempt proceedings and/or monetary sanctions.
    4
    5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7 Dated: September 3, 2020           FARELLA BRAUN + MARTEL LLP
    8
                                         By:             /s/ Sushila Chanana
    9
                                               Sushila Chanana
   10                                    Attorneys for Defendants and Counter-Claimants
   11                                    Toyota Motor Sales, U.S.A.,
                                         Inc. and Toyota Motor Corporation
   12
   13 Dated: September 3, 2020           MANNING & KASS ELLROD, RAMIREZ,
                                         TRESTER LLP
   14
   15                                    By:            /s/ Roland Tong
   16                                          Roland Tong

   17                                    Attorneys for Plaintiff and Counter-Defendant
                                         Richard Rentrop, d/b/a TVD Vinyl Decals
   18
   19
   20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   21
   22
   23
        Dated: September 11, 2020                __________________________________
   24                                            The Hon. Douglas F. McCormick
   25                                            United States Magistrate Judge
   26
   27
   28

                                                                                   38001\13619237.1
        STIPULATED PROTECTIVE ORDER                 19
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 21 of 22 Page ID #:398




    1         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that plaintiff’s
    2 counsel, Roland Tong, on whose behalf this filing is jointly submitted, has
    3 concurred in this filing’s content and has authorized me to file this document.
    4
        Dated: September 3, 2020             FARELLA BRAUN + MARTEL LLP
    5
    6                                        By:         /s/ Sushila Chanana
    7                                              Sushila Chanana
    8                                        Attorneys for Defendants and Counter-
                                             Claimants Toyota Motor Sales, U.S.A.,
    9                                        Inc. and Toyota Motor Corporation
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                                      38001\13619237.1
        STIPULATED PROTECTIVE ORDER                20
        Case No. 8:19-cv-01796 JLS-DFM
Case 8:19-cv-01796-JLS-DFM Document 34 Filed 09/11/20 Page 22 of 22 Page ID #:399




    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _______________________________ [print or type full name], of
    4 _______________________________ [print or type full address], declare under
    5 penalty of perjury that I have read in its entirety and understand the Stipulated
    6 Protective Order that was issued by the United State District Court for the Central
    7 District of California on ______________ [date] in the case of Richard Rentrop,
    8 d/b/a TVD Vinyl Decals vs. Toyota Motor Sales, USA, Inc. and Toyota Motor
    9 Corporation, Case No. 8:19-cv-01796 JLS-DFM. I agree to comply with and to be
   10 bound by all the term of tis Stipulated Protective Order and I understand and
   11 acknowledge that failure to so comply could expose me to sanctions and punishment
   12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
   13 any information or item that is subject to this Stipulated Protective Order to any
   14 person or entity except in strict compliance with the provisions of this order.
   15         I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for enforcing the terms of this Stipulated
   17 Protective Order, even if such enforcement proceeding occur after termination of
   18 this action.
   19
   20 Date: _______________________________
   21 City and State where sworn and signed: _______________________________
   22 Printed name: _______________________________
   23 Signature: _______________________________
   24
   25
   26
   27
   28

                                                                                     38001\13619237.1
        STIPULATED PROTECTIVE ORDER                21
        Case No. 8:19-cv-01796 JLS-DFM
